Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2019

The Court of Appeals hereby passes the following order:

A20A0815. IN THE INTEREST OF L. G. L. et al, CHILDREN (MOTHER).

      The juvenile court entered an order terminating the mother’s parental rights to
her three minor children, and it later denied her motion for an out-of-time appeal. The
mother has appealed directly to this Court. Pursuant to OCGA § 5-6-35 (a) (12),
however, appeals from orders terminating parental rights must be brought by filing
an application for discretionary review. See In the Interest of K. R., 285 Ga. 155 (674
SE2d 288) (2009). The mother’s failure to file an application for discretionary review
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/13/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.